Citation Nr: 9901835	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for renal disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The appellant served with the Texas Army National Guard from 
March 1987 to June 1991, including periods of active duty for 
training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1996 decision of the VA RO in 
Waco, Texas, which denied service connection for kidney 
failure (renal disease).  The appellants claims file was 
subsequently transferred to the VA RO in Togus, Maine, where 
an RO hearing was held in August 1997.  


REMAND

The appellant served with the Texas Army National Guard from 
March 1987 to June 1991.  This included periods of active 
duty for training from March 1987 to September 1987 (basic 
training), from July 9, 1988 to July 23, 1988 (summer camp), 
and from June 16, 1989 to July 2, 1989 (summer camp).  

The appellant asserts that his current kidney disease began 
during his active duty for training from June 16, 1989 to 
July 2, 1989.  Although no medical records from service are 
currently available, a service record shows that on June 22, 
1989 the appellant went on sick call and was evacuated to a 
medical company.  The appellant maintains he had headaches, 
fatique, and high blood pressure during this summer training 
camp, and was then given blood pressure medication.  He notes 
that on July 26, 1979, shortly after the summer training 
camp, he went to Parkland Memorial Hospital and was found to 
have kidney disease and hypertension.  Renal disease since 
then, including a kidney transplant, is described in medical 
records.  

The appellants service medical records are unavailable 
despite attempts by the RO to obtain them from such sources 
as the Texas Army National Guard and the National Personnel 
Records Center (NPRC).  The Board finds that a further effort 
should be made to locate the service records.

Medical records from Parkland Memorial Hospital, from the 
time the appellant reported there on July 26, 1989, relate 
his history of having symptoms during his recent National 
Guard summer camp (including headaches, elevated blood 
pressure for which medication was given, etc.) as well as a 
positive family history of renal disease (his mother and 
brother).  The Parkland records also suggest that other 
pertinent records exist which are not on file.  For example, 
it was noted that a year earlier (apparently in 1988) the 
appellant was evaluated (possibly at Baylor Hospital) for 
being a kidney donor for his brother who had renal disease 
and needed a transplant, and the results of such evaluation 
were unknown.  It was also noted that the appellant came to 
Parkland on July 26, 1989 on referral by a doctor and 
reportedly after being seen at Charter Methodist Hospital.  
In the judgment of the Board, an effort should be made to 
obtain these records.

The Board also finds that a VA examination with medical 
opinion is warranted to help ascertain whether the 
appellants kidney disease is related to service.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should again attempt to obtain 
the appellants complete medical and 
personnel records from his National Guard 
service.  In an effort to obtain the 
records, contact should be made with all 
service department offices which might 
have the records, such as the U.S. Army 
Reserve Personnel Center, Texas Adjutant 
Generals Office, NPRC, etc.

2.  The RO should have the appellant 
identify (names, addresses, dates) all 
medical providers who evaluated or 
treatment him for kidney or blood 
pressure conditions prior to his going to 
Parkland Memorial Hospital on July 26, 
1989.  This includes but is not limited 
to the appellants evaluation to be a 
kidney donor for his brother (possibly in 
1988 at Baylor Hospital) and the doctor 
and hospital (possibly Charter Methodist 
Hospital) where he was seen before going 
to Parkland on July 26, 1989.

3.  Thereafter, the appellant should 
undergo a VA examination to determine the 
nature and etiology of his kidney 
disease.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Based 
on the examination findings, historical 
medical records, and medical principles, 
the examiner should provide a medical 
opinion as to the etiology and likely 
date of onset of the appellants kidney 
disease, including the likelihood that 
his kidney disease began during or was 
permanently worsened by active duty for 
training from June 16, 1989 to July 2, 
1989.

Thereafter, the RO should review the claim.  If the claim is 
denied, the appellant and his representative should be issued 
a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.


		
	L. W. TOBIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
